Citation Nr: 0213081	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  98-06 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for corneal erosion.  


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from May 1977 to December 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  In that determination, the RO inter 
alia denied service connection for corneal erosion.  In 
February 1999, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 2002).  A transcript of 
the hearing is of record.  The Board remanded the claim in 
March 2001 for action consistent with recent legislation.  


FINDING OF FACT

The record does not include medical evidence currently 
showing corneal erosion of either eye.  


CONCLUSION OF LAW

Corneal erosions were not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West Supp. 2002); 38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2002).  See  66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326) (regulations implementing 
the VCAA). 

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2001), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

The claim involves a request for service connection and there 
is no issue as to whether it is substantially complete.  38 
U.S.C.A. §5102 (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)(2)); 38 C.F.R. §§ 3.150(a), 3.151(a) (2001).  The 
appellant filed the appropriate form seeking to establish 
entitlement to service connected compensation in February 
1996.  There is no issue as to providing the appropriate form 
or instructions for completing it.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  In October 
1996, the RO sent the appellant a letter informing her of its 
denied of this claim and enclosing a copy of the rating 
decision that identified the requirements for showing service 
connection and indicating that she could submit additional 
evidence concerning the appeal.  In a March 1998 statement of 
the case, the RO informed the appellant of the criteria for 
proving service connection and the evidence considered in 
evaluating the claim.  In the March 2001 remand, the Board 
asked the appellant to provide information as to treatment 
sources and informed her that VA would assist her in 
obtaining any records she identified and for which she 
provided a release.  In addition, the RO sent the appellant a 
letter in April 2002 discussing the provisions of the VCAA, 
identifying what evidence VA had, what she needed to complete 
the claim, and what evidence VA would request.  The April 
2002 supplemental statement of the case listed the evidence 
considered, the legal criteria for evaluating the claim, and 
the analysis of the facts as applied to those criteria, 
thereby informing the appellant of the information and 
evidence necessary to substantiate the claim.  There is no 
indication that additional notification of the types of 
evidence needed to substantiate the claims, or of VA's or the 
appellant's responsibilities with respect to the evidence, is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  
The Board, in its March 2001 remand, directed the RO to ask 
the appellant to complete necessary releases for any medical 
professional or facility that had treated her for corneal 
erosion, including a private ophthalmologic examination in 
February 1999, which the RO did by an April 2002 letter.  A 
Decision Review Officer (DRO) informal conference report 
dated in April 2002 reflects a conversation with the 
appellant in which she indicated that no doctor has 
attributed her changes in vision or other eye complaints to 
wearing contact lenses in service, and no doctor had found 
residual scarring.  In a June 2002 statement, the appellant 
indicated that she intended to submit a specialist's 
statement concerning the claim.  The RO agreed to hold the 
record open for 60 days before certifying the appeal to the 
Board, thereby providing an opportunity for this evidence to 
be submitted.  The appellant did not provide any further 
argument or evidence during this period and has not 
identified any sources of treatment.  The Board concludes 
that VA has undertaken reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim .  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  The RO afforded the appellant a VA 
examination in September 1997.  The Board's March 2001 remand 
directed that another examination be provided if the 
appellant responded with information as to sources of 
treatment that yielded a finding of a current eye disorder.  
As the appellant did not respond (as discussed above), the RO 
properly did not schedule an examination.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
law does not dictate an unquestioning, blind adherence to 
remand directive, where such adherence would result in 
unnecessary burdens on VA with no benefit flowing to the 
veteran).  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  Pursuant to the Board's March 
2001 remand, the RO has considered the requirements of the 
VCAA.  The requirements of the VCAA have been substantially 
met by the RO.  The RO has not specifically informed the 
appellant of the requirements of the implementing 
regulations.  However, as the regulations contain no 
substantive rights beyond those provided by the VCAA, the 
RO's failure to provide citations of the regulations is, at 
worst, harmless error.  The appellant is not prejudiced by 
the Board's consideration of this appeal without referring it 
to the RO for citation of the regulations in the first 
instance.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993) (when 
the Board addresses in its decision a question that had not 
been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing, and, if not, whether the claimant has 
been prejudiced thereby).  

II.  Analysis

The claimant seeks to establish service connection for a 
corneal erosion.  She asserts, in her statements and in 
testimony before the undersigned in February 1999, that from 
1978 to 1980, while she served in Japan, she complained of an 
eye disorder that service physicians diagnosed as an eye 
infection.  Upon return to the United States, she claims she 
learned she had a corneal erosion due to use of hard contact 
lenses.  She claims that but for the "malpractice" of the 
physician in Japan, in treating an eye infection rather than 
corneal erosion, she lost half of her vision.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2002); 38 C.F.R. § 3.303(a) (2001).  In order to 
establish service connection, either the evidence must show 
affirmatively that such a disease or injury was incurred in 
or aggravated by service, or statutory presumptions may be 
applied.  There must be medical evidence of a current 
disability, medical or lay evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  With chronic disease 
shown as such in service or within the presumptive period so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).

Therefore, VA can only establish service connection if the 
medical evidence first shows a current disorder that can be 
characterized as corneal erosion.  The record includes the 
service medical records showing, in 1979 and through April 
1980, pain, complaints of a gritty discomfort, and purulent 
discharge associated with her use of hard contact lenses.  
These service clinical records showed clear corneas and no 
abrasions.  Beginning in August 1980, after her return to the 
United States, the records show continuing complaints of 
burning, pain, and a feeling of accumulated debris.  
Diagnoses in October 1980 included mild keratoconjunctivitis 
and diplopia secondary to corneal distortion, but no 
indication of corneal erosion.  Further entries in 1980 and 
1981 indicated that this symptomatology was likely due to 
poorly fitting contact lenses combined with long term overuse 
of those contact lenses.  She continued to have complaints of 
eye pain and visual problems throughout her service, 
including refractive error and severe myopia, but the service 
clinical records from 1981 until her separation from service 
at the end of 1995 showed clear corneas and no indication of 
corneal erosion.  

These service medical record findings fail to show any 
corneal erosion in service, and the post-service medical 
evidence reveals similar findings.  VA general medical 
examination in July 1996 found clear lenses bilaterally, 
marked myopia, no gross abnormalities of the cornea, and no 
foreign bodies or scarring on the corneas.  The assessment 
included a comment regarding "reported history of corneal 
erosions" and severe myopia.  VA examination in September 
1997 showed visual acuity correctable to 20/20 bilaterally, 
no diplopia or visual field deficit bilaterally, clear 
corneas and lenses, no keratoconus, and normal discs, 
vessels, and macula.  The impression was high myopic 
stigmatism, and the examiner found no evidence that previous 
contact lens wear in service contributed to the myopic 
stigmatism.  

In neither of these examinations did the examiners report a 
corneal erosion or abrasion as claimed by the appellant.  In 
the absence of a current finding of corneal erosion in either 
eye, the evidence does not satisfy the initial element of a 
service connection claim.  In light of the evidence and based 
on this analysis, it is the determination of the Board that 
the preponderance of the evidence is against the claim of 
service connection for corneal erosions.  



ORDER

Service connection for corneal erosions is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

